MEMORANDUM**
Ricky Dale Wilson appeals the district court’s denial of his petition to file a civil *700rights action in forma pauperis. We affirm.
California’s one-year statute of limitations for personal injury actions applies to claims brought under 42 U.S.C. §§ 1981, 1983, and 1985. Taylor v. Regents of the University of California, 993 F.2d 710, 711 (9th Cir.1993). Wilson’s claims accrued in June 1995 but he did not file his complaint until July 2000. The statute of limitations was not sufficiently tolled to save his action.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the *700courts of this circuit except as provided by Ninth Circuit Rule 36-3.